Citation Nr: 0836334	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of the 
removal of a right-side chest mass.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran was afforded a Board hearing, held by the 
undersigned, in March 2006.  A copy of the hearing transcript 
has been associated with the record.

The veteran's claims were remanded by the Board in July 2007 
for further development.


FINDINGS OF FACT

1.  In a September 1994 decision, the RO denied service 
connection for residuals of the removal of a right-side chest 
mass.  Following the issuance of a statement of the case 
(SOC), a substantive appeal was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's September 1994 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  Residuals of a right ankle sprain are not attributable to 
service.  

4.  Residuals of a left ankle sprain are not attributable to 
service.  


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
RO's September 1994 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007), 38 C.F.R. § 3.156 (2007).

3.  Residuals of a right ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  Residuals of a left ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for new and material evidence for service connection for 
residuals of a chest mass, and service connection for a 
bilateral ankle disorder.  The Board notes that the veteran's 
claims were received in March 2004.  In April, July, and 
August 2004, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist with regard to the veteran's claims for 
service connection for a bilateral ankle disorder.  
Specifically, the VCAA notifications: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the April, July, and August 2004 
notices comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the veteran's application to reopen his claim for 
service connection for residuals of a chest mass, the Board 
notes that the original VCAA notifications were inadequate.  
In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.   The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In the present case, 
the letters sent to the veteran in April, July, and August 
2004 failed to advise him of the basis for the denial in 
September 1994 and the particular evidence and information 
necessary to reopen the claim.  The provisions of Kent were 
therefore not met.

Following a July 2007 Board remand, the RO provided updated 
VCAA notification in August 2007 which met the standards of 
Kent.  Although proper VCAA notification was not sent prior 
to the initial adjudication of the claimant's claim, this was 
not prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in December 2007.  

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence to the extent possible.  Thus, 
even though the proper VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records.  
However, according to an October 2007 formal finding on the 
unavailability of service records, it was noted that service 
medical records for the period of November 28, 1989 through 
December 1, 1992, are unavailable for review.  In February 
1994, the veteran's records were initially requested from the 
National Personnel Records Center (NPRC), with a follow-up 
request submitted in June 1994.  The NPRC stated that the 
veteran's service medical records were not available, and 
those records were subsequently requested from the Air Force, 
to no avail.  On September 12, 2005, records were again 
requested from the Air Force.  In August 2007, an additional 
request was made to the NPRC, but the records were not found.  

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether a 
bilateral ankle condition is related to his period of 
honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, the veteran has presented no 
competent medical evidence of a current disability.  
Therefore, the first prong of McLendon has not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  


New and Material Evidence

In a September 1994 decision, the RO denied service 
connection for a malignant tumor of the chest.  A formal 
appeal was not received within a one-year period following 
the issuance of an SOC in July 1995.  Therefore, the RO's 
September 1994 rating decision is final.  38 U.S.C.A. § 7105.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
1994 service connection for a malignant chest mass was denied 
because the veteran's spindle cell tumor was found on a chest 
x-ray in July 1989, prior to active duty, and because there 
was no evidence that the veteran's chest mass was incurred in 
active service.  An operation report from Fitzsimmons Army 
Medical Center dated in October 1990 was of record at that 
time.    

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of a July 2004 VA examination, a September 2004 VA 
examination, and VA outpatient reports.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

The July 2004 VA examination noted the veteran's chest wall 
surgery with a tumor removal in 1990, as well as a residual 
scar.  The September 2004 VA examination noted a history of a 
firm mass in the right posterior mediastinum.  A VA 
outpatient report from April 2004 noted pain in the right 
chest wall since the removal of a benign lung lesion, but no 
pertinent abnormality was found on examination and no 
diagnosis made.  A chest x-ray was to be done for further 
evaluation with anticipated possible scar tissue from 
previous surgery.  However, subsequent x-ray revealed two 
surgical clips projected over the hila; a normal heart; clear 
lungs; and no pleural effusions.  No scar tissue was 
identified.

Following the VA examinations described above, service 
connection was established for scars, right side of chest, 
status postoperative thoracotomy with chest tube placements.  
See September 2004 rating decision.

However, although each of these reports noted a history of a 
chest mass and the veteran's current complaints of chest pain 
which he relates to the surgery, none of these documents 
relate to an unestablished fact necessary to substantiate the 
claim.  Specifically, the new evidence does not show that the 
veteran's chest mass either formed following his entrance 
into service, or was permanently aggravated beyond its normal 
progression as a result of service.  Further, there is no 
competent medical evidence of a diagnosis of a current 
residual of that inservice surgery other than the scars for 
which service connection has been established.

It has been alleged by and on behalf of the veteran that the 
veteran's chest mass was asymptomatic upon entry, and then 
worsened as a result of active duty.  However, the new 
evidence does not serve to substantiate that argument, and is 
therefore not material.  Although the April 2004 VA 
outpatient report noted complaints of pain, pain cannot be 
compensable in the absence of proof of an inservice disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  The record as it currently stands 
contains no competent medical evidence linking a chest mass 
to service or identifying any current residuals of the chest 
tumor removal other than the already service-connected scars.  
The veteran's statements in this regard are not competent 
evidence and cannot serve  to reopen the veteran's claims.  
It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

Based on the foregoing, the Board finds that new and material 
evidence has not been received since the RO's September 1994 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

Service Connection

The veteran filed a claim for service connection for a 
bilateral ankle disorder in March 2004.   In order to 
establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as degenerative joint disease, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson.

A claim for service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

VA regulations do not require that service connection be 
established by service medical records.  Instead, service 
connection may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  The Court has further held that the 
"duty to assist" the appellant includes advising him that, 
even though service records were not available, alternate 
proof to support the claim will be considered.  Layno v. 
Brown, 6 Vet. App. 465, 469(1994).  In this case, the veteran 
was provided ample opportunity to submit additional evidence 
in support of his claim, however no additional evidence was 
submitted.

Post-service, the veteran has not presented any medical 
evidence to show that he currently has a bilateral ankle 
disorder.  The veteran's VA outpatient records have been 
obtained, and a bilateral ankle disorder is not noted.  
Although the veteran's July 2004 VA examiner noted that the 
veteran's range of motion in the bilateral ankles was not 
full, a diagnosis of a bilateral joint disorder was not 
provided.  Further, although an April 2004 VA outpatient 
treatment record notes the veteran's chief concern of 
degenerative joint disease of the peripheral joints, it is 
clear from that record that this reference is to the 
veteran's right knee.  

During the veteran's March 2006 Board hearing, he testified 
that he injured his ankles traversing up and down the ladders 
inside of missile silos.  He also claimed that he would 
occasionally slip on the ladders due to a lack of visibility.  
The veteran noted that he was put on profile "quite a few 
times."

To the extent that the veteran's statements asserts 
continuity of symptoms since service, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating 
his claims, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of a bilateral ankle disorder for years after 
separation from service weighs heavily against any claim that 
he has had problems ever since service.

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Further, while the veteran in this case is competent to 
report injuring his ankles in service particularly while in 
and out of the missile silos, his statements are not 
competent to establish a current diagnosis or to establish a 
relationship between a current bilateral ankle disability and 
service.  The Board acknowledges that the veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  In 
this case, the record is insufficient to grant service 
connection for a bilateral ankle disorder.  Although the 
veteran's service medical records are unavailable, the record 
is silent as to a current diagnosis of a bilateral ankle 
disorder, and therefore there is no medical evidence linking 
any currently-diagnosed ankle disorder to the veteran's 
period of active duty.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a bilateral ankle 
disorder.  Therefore, service connection must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.


ORDER

The veteran's application to reopen his claim for service 
connection for residuals of the removal of a right-side chest 
mass is denied.

Entitlement to service connection for residuals of a right 
ankle sprain is denied.

Entitlement to service connection for residuals of a left 
ankle sprain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


